Title: To Thomas Jefferson from Albert Gallatin, 15 February 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                                          
                            
                            [15 Feb. 1809]
                        
                  The repeated neglects on the part of Mr Neufville Comr. of loans for S. Carolina to render his accounts, as stated in the written memorandum from the Comptroller’s office, render a delinquency probable & a removal necessary.
                  The enclosed letter from Mr Gaillard contains the names of several persons recommended for successors. Respectfully submitted
                  
                     Albert Gallatin 
                     
                  
               